[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 8, 2007
                               No. 06-14185                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 06-14003-CR-KMM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

OCTAVIO VILLALONA,

                                                        Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (November 8, 2007)

Before TJOFLAT, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Octavio Villalona appeals his 235-month sentence imposed after his plea of
guilty for transporting child pornography in interstate commerce by means of a

computer, in violation of 18 U.S.C. § 2252(a)(1), and for using an internet service

as a means of interstate commerce to induce a minor to engage in sexual activity,

in violation of 18 U.S.C. § 2422(b).

      On appeal, Villalona challenges the procedural reasonableness of his

sentence. First, he contends that his sentence was unreasonable because the district

court adopted a presumption that a sentence within the applicable guideline range

was reasonable. He cites the district court’s limited statement before imposing

sentence as further evidence of unreasonableness. Villalona argues that such

deference to the guideline range was especially inappropriate here because the sex

offender guidelines are based on generalizations regarding sex offenders. As a

result, he states, the sentence contravenes the purposes of sentencing found in 18

U.S.C. § 3553(a). Specifically, Villalona argues that the district court failed to take

account of the testimony of witnesses regarding his strong family ties, lower

likelihood of recidivism, and depression, which he argues should have led to a

shorter sentence.

      We review final sentences imposed by the district court for reasonableness.

United States v. Arevalo-Juarez, 464 F.3d 1246, 1249 (11th Cir. 2006).

Reasonableness review is deferential, and should focus on “whether the sentence



                                           2
imposed fails to achieve the purposes of sentencing enumerated in § 3553(a).” Id.

Villalona is challenging the sentence, thus he “bears the burden of establishing that

the sentence is unreasonable in the light of both th[e] record and the factors in

section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).1

      The district court first must correctly calculate the guideline range, and then

impose a sentence by using the § 3553(a) factors, as long as that sentence is

reasonable. Id. at 786. Although we stated that we “would expect a sentence

within the Guidelines range to be reasonable,” Talley, 431 F.3d 788, we do not

“presume reasonable a sentence within the properly calculated Guidelines range,”

United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007). While the

Supreme Court recently upheld decisions of other circuits to afford such a

presumption, the district court may not indulge in such a presumption at

sentencing. See United States v. Rita, 551 U.S. ___, ___, 127 S.Ct. 2456, 2462-65,

168 L.Ed.2d 203 (2007).

      The district court need not discuss each factor in § 3553(a), Talley, 431 F.3d

at 786, nor is it required to “explicitly articulate that it had considered the

§ 3553(a) factors,” so long as the circumstances indicate that it did consider the

statutory factors. United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).



      1
          It is unnecessary to reach the government’s arguments regarding plain error and waiver.

                                                3
We must be satisfied that the sentencing judge “considered the parties’ arguments

and has a reasoned basis for exercising his own legal decisionmaking authority.”

Rita, 551 U.S. at ___, 127 S.Ct. at 2468; accord United States v. Agbai, No. 06-

15691, manuscript op. at 8 (11th Cir. August 31, 2007)

      Upon review of the presentence investigation report and sentencing

transcript, and upon consideration of the briefs of the parties, we discern no

reversible error. Here, the record is devoid of any evidence that the district court

presumed reasonable the 235-month sentence at the low end of the guideline range.

Thus, Villalona’s claim that the district court adopted a presumption that a

sentence within the guideline range is reasonable must fail. In addition, the district

court heard Villalona’s arguments and witness testimony regarding mitigating

factors, and it stated that it had considered Villalona’s arguments, the sentencing

guidelines, and the statutory factors upon issuing the sentence. These

circumstances demonstrate that the district court considered the factors in

§ 3553(a), the parties’ arguments, and the guideline range, which is sufficient to

satisfy our review of the sentence for procedural reasonableness. Villalona also

fails to substantiate his claim that generalizations about sex offenders in the

guidelines rendered his sentence unreasonable.

      AFFIRMED.



                                           4